EXHIBIT 21.1 Subsidiaries of the Company at February 10, 2011 Realty Income Illinois Properties 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Texas Properties 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI GA 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI TN 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI TN 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 3, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 4, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI CS 5, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation RI SE, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 1, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 2, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 3, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Properties 4, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation O ICE, LLC A Delaware limited liability company A wholly owned subsidiary of Realty Income Corporation Realty Income Pennsylvania Properties Trust A Maryland business trust O CHK, INC. A Delaware corporation A wholly owned subsidiary of Realty Income Corporation Crest Net Lease, Inc. A Delaware corporation A wholly owned subsidiary of Realty Income Corporation -2-
